Name: 84/171/EEC: Commission Decision of 16 March 1984 amending for the second time Decision 84/10/EEC concerning certain measures of protection against classical swine fever relating to fresh pigmeat
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-03-28

 Avis juridique important|31984D017184/171/EEC: Commission Decision of 16 March 1984 amending for the second time Decision 84/10/EEC concerning certain measures of protection against classical swine fever relating to fresh pigmeat Official Journal L 085 , 28/03/1984 P. 0043 - 0044*****COMMISSION DECISION of 16 March 1984 amending for the second time Decision 84/10/EEC concerning certain measures of protection against classical swine fever relating to fresh pig meat (84/171/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (1), as last amended by Directive 83/646/EEC (2), and in particular Article 8 thereof, Whereas, resulting from the epizootic of classical swine fever which has occurred, and considering that it has broken out successively in different parts of the territory of the Community, the Council adopted, on 10 January 1984, Decision 84/10/EEC (3), concerning certain protective measures against classical swine fever as regards fresh pigmeat; Whereas the evolution of the disease has necessitated an amendment by way of Decision 84/97/EEC (4), to the extent of the area to which measures are applied in intra-Community trade in pigmeat; Whereas the persistence of the disease and the appearance of new outbreaks in certain parts of the territory necessitates the extension of these measures to these parts of the territory; Whereas certain Member States have already taken protective measures in this regard; whereas it is necessary that the Member States should take appropriate coordinated measures to control the disease; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 84/10/EEC is hereby amended as follows: 1. The wording in Article 2 is replaced by the following: 'meat conforming to Decision 84/10/EEC, as last amended by Commission Decision 84/171/EEC of 16 March 1984.' 2. The zones relating to the Federal Republic of Germany outlined in the Annex are replaced by the following zones: 'THE FEDERAL REPUBLIC OF GERMANY: The "Regierungbezirk" of Muenster, the parts of the territory of the "Regierungsbezirk" Weser-Ems made up of the following "Kreise": Grafschaft Bentheim, Emsland, Cloppenburg, Osnabrueck-Stadt, Osnabrueck-Land, Vechta, Oldenburg-Land; in the "Regierungsbezirk" of Duesseldorf the "Kreis" Wesel; in the "Regierungsbezirk" of Arnsberg the "Kreis" Soest; in the rest of the territory an area of two-kilometre radius around all outbreaks of classical swine fever.' Article 2 The Member States shall amend the measures they apply to trade so that they comply with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 March 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 24. (2) OJ No L 360, 23. 12. 1983, p. 44. (3) OJ No L 11, 14. 1. 1984, p. 33. (4) OJ No L 51, 22. 2. 1984, p. 22.